             Case 1:19-cv-10178-MPK Document 1 Filed 01/28/19 Page 1 of 7



UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

                                                   :
Daniel Doe,                                        :
                                                   : Civil Action No.: ______
                        Plaintiff,                 :
        v.                                         :
                                                   :
National Grid USA Service Company, Inc.;           : COMPLAINT
and DOES 1-10, inclusive,                          :
                                                   :
                        Defendants.                :
                                                   :

                For this Complaint, the Plaintiff, Daniel Doe, by undersigned counsel, states as

follows:

                                         JURISDICTION

        1.      This action arises out of Defendant’s repeated violations of the Telephone

Consumer Protection Act 47 U.S.C. § 227, et seq. (“TCPA”), violations of the Massachusetts

Consumer Protection Act, M.G.L. c. 93A § 2, et seq. (“MCPA”) and Massachusetts Debt

Collection Regulations, 940 CMR § 7.00 et seq. (“MDCR”).

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendants transact business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        4.      The Plaintiff, Daniel Doe (“Plaintiff”), is an adult individual residing in North

Andover, Massachusetts, and is a “person” as defined by 47 U.S.C. § 153(39), and is a “debtor”

as defined by 940 CMR § 7.03.
             Case 1:19-cv-10178-MPK Document 1 Filed 01/28/19 Page 2 of 7



        5.      Defendant National Grid USA Service Company, Inc. (“National Grid”), is a

Massachusetts business entity with an address of 40 Sylvan Road, Waltham, Massachusetts

02451, and is a “person” as defined by 47 U.S.C. § 153(39), and is a “creditor” as defined by 940

CMR § 7.03.

        6.      Does 1-10 (the “Agents”) are individual agents employed by National Grid and

whose identities are currently unknown to the Plaintiff. One or more of the Agents may be

joined as parties once their identities are disclosed through discovery.

        7.      National Grid at all times acted by and through one or more of the Agents.

                                              FACTS

        8.      Within the last year, National Grid began placing calls to Plaintiff’s cellular

telephone, number 978-xxx-4586, in an attempt to collect a consumer debt allegedly owed by

Plaintiff.

        9.      National Grid placed calls to Plaintiff’s cellular telephone using an automatic

telephone dialing system (“ATDS”).

        10.     When Plaintiff answered calls from National Grid, he heard silence and had to

wait on the line to be connected to the next available representative.

        11.     In late September 2018, Plaintiff spoke with a live representative and requested

that all calls to him cease.

        12.     Nevertheless, National Grid continued to place automated calls to Plaintiff.

        13.     Moreover, National Grid called Plaintiff at excessive and harassing rate, placing

up to two (2) calls to Plaintiff in a single day, multiple days per week for successive weeks.




                                                  2
          Case 1:19-cv-10178-MPK Document 1 Filed 01/28/19 Page 3 of 7



                                       COUNT I
                       VIOLATIONS OF THE TCPA – 47 U.S.C. § 227, et. seq.

       14.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

       15.     At all times mentioned herein and within the last year, Defendant called Plaintiff

on his cellular telephones using an ATDS or predictive dialer.

       16.     In expanding on the prohibitions of the TCPA, the Federal Communications

Commission (FCC) defines a Predictive Dialer as “a dialing system that automatically dials

consumers’ telephone numbers in a manner that “predicts” the time when a consumer will

answer the phone and a [representative] will be available to take the call…”2003 TCPA Order,

18 FCC 36 Rcd 14022. The FCC explains that if a representative is not “free to take a call that

has been placed by a predictive dialer, the consumer answers the phone only to hear ‘dead air’ or

a dial tone, causing frustration.” Id. In addition, the TCPA places prohibitions on companies that

“abandon” calls by setting “the predictive dialers to ring for a very short period of time before

disconnecting the call; in such cases, the predictive dialer does not record the call as having been

abandoned.” Id.

       17.     Defendant telephone systems have some earmarks of a Predictive Dialer.

       18.     When Plaintiff answered the phone, he was met with a period of silence before

Defendant’s telephone system would connect him to the next available representative.

       19.     Defendant’s Predictive Dialers have the capacity to store or produce telephone

numbers to be called, using a random or sequential number generator.

       20.     Defendant contacted Plaintiff by means of automatic telephone calls to his

cellular phone knowing that it lacked consent to call his number in light of him revoking his




                                                 3
             Case 1:19-cv-10178-MPK Document 1 Filed 01/28/19 Page 4 of 7



consent. As such, each call placed to Plaintiff was made in knowing and/or willful violation of

the TCPA, and subject to treble damages pursuant to 47 U.S.C. § 227(b)(3)(C).

          21.   The telephone number called by Defendant was and is assigned to a cellular

telephone service for which Plaintiff incurs charges for incoming calls pursuant to 47 U.S.C. §

227(b)(1).

          22.   Plaintiff was annoyed, harassed and inconvenienced by Defendant’s continued

calls.

          23.   The calls from Defendant to Plaintiff were not placed for “emergency purposes”

as defined by 47 U.S.C. § 227(b)(1)(A)(i).

          24.   Plaintiff is entitled to an award of $500.00 in statutory damages for each call in

violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).

          25.   As a result of each call made in knowing and/or willful violation of the TCPA,

Plaintiff is entitled to an award of treble damages in an amount up to $1,500.00 pursuant to 47

U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                  COUNT II
         VIOLATION OF THE MASSACHUSETTS CONSUMER PROTECTION ACT,
                            M.G.L. c. 93A § 2, et seq.

          26.   The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

          27.    The Defendants employed unfair or deceptive acts to collect the Debt, in

violation of M.G.L. c. 93A § 2.

          28.    Defendant’s failure to comply with these provisions constitutes an unfair or

deceptive act under M.G.L. c. 93A § 9 and, as such, the Plaintiff is entitled to double or treble

damages plus reasonable attorney’s fees.



                                                  4
          Case 1:19-cv-10178-MPK Document 1 Filed 01/28/19 Page 5 of 7



                                 COUNT III
              INVASION OF PRIVACY BY INTRUSION UPON SECLUSION

       29.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       30.     The Restatement of Torts, Second, § 652(b) defines intrusion upon seclusion as,

“One who intentionally intrudes…upon the solitude or seclusion of another, or his private affairs

or concerns, is subject to liability to the other for invasion of privacy, if the intrusion would be

highly offensive to a reasonable person.”

       31.     Massachusetts further recognizes the Plaintiff’s right to be free from invasions of

privacy, thus Defendant violated Massachusetts state law.

       32.     The Defendant intentionally intruded upon Plaintiff’s right to privacy by

continually harassing the Plaintiff with the above referenced telephone calls.

       33.     The telephone calls made by Defendant to the Plaintiff were so persistent and

repeated with such frequency as to be considered, “hounding the plaintiff,” and, “a substantial

burden to her existence,” thus satisfying the Restatement of Torts, Second, § 652(b) requirement

for an invasion of privacy.

       34.     The conduct of the Defendant in engaging in the illegal collection activities

resulted in multiple invasions of privacy in such a way as would be considered highly offensive

to a reasonable person.

       35.     As a result of the intrusions and invasions, the Plaintiff is entitled to actual

damages in an amount to be determined at trial from Defendant.

       36.     All acts of Defendant and its agents were committed with malice, intent,

wantonness, and recklessness, and as such, Defendant is subject to punitive damages.




                                                  5
         Case 1:19-cv-10178-MPK Document 1 Filed 01/28/19 Page 6 of 7



                                    PRAYER FOR RELIEF

                WHEREFORE, the Plaintiff prays that judgment be entered against Defendants:

           1.      Statutory damages of $500.00 for each violation determined to be negligent

                   pursuant to 47 U.S.C. § 227(b)(3)(B);

           2.      Treble damages for each violation determined to be willful and/or knowing

                   pursuant to 47 U.S.C. § 227(b)(3)(C); and

           3.      Equitable relief pursuant to M.G.L. c. 93A § 9(1);

           4.      Double or treble damages plus reasonable attorney’s fees pursuant to M.G.L.

                   c. 93A § 9(3);

           5.      Costs of litigation and reasonable attorney’s fees pursuant to M.G.L. c. 93A §

                   9(3) against Defendant;

           6.      Actual damages from Defendant for the all damages including emotional

                   distress suffered as a result of the intentional, reckless, and/or negligent

                   MCPA and MDCR violations and intentional, reckless, and/or negligent

                   invasions of privacy in an amount to be determined at trial for the Plaintiff;

           7.      Punitive damages; and

           8.      Such other and further relief as may be just and proper.


                          TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: January 28, 2019

                                              Respectfully submitted,

                                              By       /s/ Sergei Lemberg

                                              Sergei Lemberg (BBO# 650671)
                                              LEMBERG LAW, L.L.C.
                                              43 Danbury Road, 3rd Floor

                                                   6
Case 1:19-cv-10178-MPK Document 1 Filed 01/28/19 Page 7 of 7



                           Wilton, CT 06897
                           Telephone: (203) 653-2250
                           Facsimile: (203) 653-3424
                           Attorneys for Plaintiff




                             7
